Name: Commission Regulation (EEC) No 1462/89 of 26 May 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/3527. 5 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1462/89 of 26 May 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3), as last amended by Regulation (EEC) No 1083/89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the quota Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p. 1 . O OJ No L 110, 29 . . 4 . 1988 , p. 36 . (') OJ No L 355, 23 . 12. 1988, p. 19 . if) OJ No L 114, 27. 4 . 1989, p. 32 . No L 144/36 Official Journal of the European Communities 27. 5 . 89 ANNEX to the Commission Regulation of 26 May 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 23 from 5 to 11 June 1989 Week No 24 from 12 to 18 June 1989 Week No 25 from 19 to 25 June 1989 Week No 26 from 26 June to 2 July 1989 0104 10 90 (') 0104 20 90 (') 0204 10 00 0 0204 21 00 0 0204 22 10 (2) 0204 22 30 (2) 0204 22 50 (2) 0204 22 90 (2) 0204 23 00 (2) 0204 50 11 (2) 0204 50 13 (2) 0204 50 15 (2) 0204 50 19 (2) 0204 50 31 (2) 0204 50 39 (2) 0210 90 11 0 0210 90 19 (3) 110,732 110,732 235,600 235,600 164,920 259,160 306,280 306,280 428,792 235,600 164,920 259,160 306,280 306,280 428,792 306,280 428,792 105,365 105365 224,180 224,180 156,926 246,598 291,434 291,434 408,008 224,180 156,926 246,598 291,434 291,434 408,008 291,434 408,008 99,946 99,946 212,650 212,650 148,855 233,915 276,445 276,445 387,023 212,650 148,855 233,915 276,445 276,445 387,023 276,445 387,023 94,526 94,526 201,120 201,120 140,784 221,232 261,456 261,456 366,038 201,120 140,784 221,232 261,456 261,456 366,038 261,456 366,038 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.